 

WDINC (Rev, 5/2020) Agreed Order

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA }
)
v ) Criminal Case No. 0419 3:08CRO0140-
001
)
Jason Mitchell Guest }
Defendant }

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

 

Upon petition of the U.S. Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant Jason Mitchell Guest and for good cause

shown therein, and alsa based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT
The defendant agrees and stipulates that fhe has violated the terms and conditions of
supervised release in the following respects:

1. FAILURE TO MAINTAIN LAWFUL EMPLOYMENT (Date violation concluded:
12/7/2020), The defendant has violated the condition of supervision that states, "The
defendant shall work full time (at least 30 hours per week) at lawful employment, unless
excused by the probation officer, The defendant shall notify the probation officer within
72 hours of any change regarding employment," in that, the defendant was referred to
several employment opportunities in the Charlotte area to include the CCT Program at
Goodwill. The defendant indicated he would follow through with these leads but did not.
As of this date, the defendant has not produced any documentation supporting his efforts
to secure stable employment and has not reported working anywhere to his probation
officer, (Grade C Violation)

2, FAILURE TO REPORT AS DIRECTED (Date violation concluded: 8/31/2020).
‘The defendant has violated the condition of supervision that states, "The defendant shall
report te the probation officer in a mannor and frequeney dixsoted by the court or probation
officer," in that, the defendant failed to make himself available for a personal home contact
after agreeing to this over the phone. The defendant failed to answer phone calls from this
officer later this same date in order to engage in the contact. (Grade C Violation)

Case 3:08-cr-00140-MOC Document 52 Filed 03/17/21 Page 1 of 7

 

 

 

 
 

WDINC (Rev, 5/2020) Agreed Order

3. FAILURE TO REPORT AS DIRECTED (ate violation concluded: 10/27/2020).
‘The defendant has violated the condition of supervision that states, "The defendant shall
report to the probation officer in a manner and frequency directed by the court or probation
officer," in that, the defendant failed to show for a meeting with this officer after indicating
he was five minutes from his reported residence. After waiting for one hour, this probation
officerterminated the attempted contact, The defendant would not make himself available
via telephone to address this nou-compliance. (Grade C Violation)

4, FAILURE TO FOLLOW THE INSTRUCTIONS OF THE PROBATION OFFICER, (Date
violation concluded: 10/30/2020),

‘The defendant has violated the condition of supervision that states, “The defendant shall
follow the instructions of the probation officer related to the conditions of supervision,"
in that, this officer left written instructions at his reported residence to call this officer
back. During a later telephone contact the defendant indicated he never received written
instructions at his residence. (Grade C Violation)

5. FAILURE TO REPORT AS DIRECTED (Date violation concluded: 12/4/2020).

The defendant has violated the condition of supervision that states, "The defendant shall
report to the probation officer ina manner and frequency directed by the court or probation
officer," in that, per a phone conversation on 12/3/2020, past non-compliance was
addressed with the defendant who denied any wrongdoing and indicated he felt his
performance on supervision was satisfactory. This officer instructed him to be available
by phone to schedule a field contact and discuss his role on Supervised Release further.
The defendant committed to answering this officer's call on 12/4/2020. Several calls and
a text message were sent to this defendant with no response as of the date of this petition,
12/7/2020. (Grade C Violation)

The partics stipulate, pursuant ta Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violation is a maximum Grade C and that the defendant has a Criminal History
Category of IV.

The parties stipulate, based on U.S.8.G, §7B1.4, that the Guideline range of imprisonment

for a Grade C violation and a Criminal History Category of IV is a term of imprisonment from six

(6) to twelve (12) months.
The parties agree, pursuant to Rules }1fe}(1)(C) and 32.1, Federal Rules of Criminal

Procedure, that the Court should revoke supervised release and order the defendant to be

2

Case 3:08-cr-00140-MOC Document 52 Filed 03/17/21 Page 2 of 7

 
 

WDINC: (Rev. 52020) Agreed Order

 

imprisoned for a period of six (6) months. If the Court rejects this sentencing agreement, the
defendant has the tight to withdraw from this Agreed Order and have an evidentiary hearing on

the petition for revocation of supervised release.

 

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER

The defendant acknowledges that he is admitting the violations of supervised release
because he did, in fact, violate the conditions of supervised release set forth above.

The defendant acknowledges that he has had an opportunity 1) to review the written notice
of the alleged violations of supervised release and 2) to review the evidence against him related to
those alleged violations,

The defendant further acknowledges that he is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:

1) The opportunity to appear personally, present evidence, and question adverse witnesses

at a revocation hearing; and

 

2) The opportunity to make a statement personally to the Court in mitigation of sentence

and to present mitigating evidence to the Court.

If the Court accepis the agreed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the defendant’s sentence in any appeal or post-
conviction action, Claims of (1) ineffective assistance of counsel and (2) prosecutorial
tnisconduct, and those claims only, are exempt from this waiver.

The defendant acknowledges that the Court may impose conditions of supervised release

different from or in addition to those that were imposed in the original sentencing order.

Case 3:08-cr-00140-MOC Document 52 Filed 03/17/21 Page 3 of 7
WDANC (ov, 5/2020) Agreed Order

AGREED SENTENCE

Upon agreement of the parties as set forth above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED.

it is further ORDERED that the defendant Jason Mitchell Guest be and is hereby
SENTENCED to a term of imprisonment of six (6) months on Counts 1-3 of the judgment, to run
concurrently.

It is further ORDERED that the defendant be and is hereby ORDERED to serve an
additional term of supervised release of one (1) year on Counts [-3 of the judgment, to run
concurrently after being released from the sentence of imprisonment ordered herein,

It is farther ORDERED that during the additional term of supervised release, the defendant
must abide by the following mandatory and discretionary conditions that have been adopted by

this Court.

Mandatory Conditions:
The defendant shall not commit another federal, state, or local crime,
2, The defendent shall not unlawfully possoss a controlled substance.

3. The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
submit to one drug test within 15 days of release from imprisonment and at least two periodic
drug tests thereafter, as determined by the Court, unless the condition of mandatory drug testing
is waived below.

Check if waived; (1 The condition for mandatory drug testing is suspended based on the Court's
determination that the defendant poses 9 low risk of future substance abuse,

4, The defendant shall cooperate in the collection of DNA as directed by the probation officer
(uniess omitted by the Court).

Discretionary Conditions:

1. The defendant shall report to the probation office in the federal judicial district where he/she is
authorized to reside within 72 hours of release from imprisonment, unless the probation officer
instructs the defendant to report to a different probation office or within a different time frame.

2. The defendant shall report to the probation officer in a manner and frequency as directed by the
court or probation officer.

Case 3:08-cr-00140-MOC Document 52 Filed 03/17/21 Page 4 of 7
WDING (Rov. 5/2020) Agreed Order

7,

10.

li.

12,

3.

14,

16.

Case 3:08-cr-00140-MOC Document 52 Filed 03/17/21 Page 5 of 7

The defendant shall not leave the federal judicial district where he/she is authorized to reside
without first getting perniission from the Court or probation officer.

The defendant shall answer truthfully the questions asked by the probation officer.

The defendant shall live at a place approved by the probation officer. The probation officer shall
be notified in advance of any change in living arrangements (such as location and the people
with whom the defendant lives).

The defendant shall allow the probation officer to visit him/her at any time at his/her home or
any other reasonable location as determined by the probation office, and shall pemnit the
probation officer to take any items prohibited by the conditions of his/her supervision that the
probation officer cbserves.

The defendant shall work full time (at least 30 hours per week) at lawful employment, unless
excused by the probation officer. The defendant shall notify the probation officer within 72
hours of any change regarding eraployment.

The defendant shall not commounicate or interact with any persons he/she knows is engaged in
criminal activity, and shall not communicate or interact with any person he/she knows to be
convicted of a felony unless granted permission to do so by the probation officer.

‘The defendant shall notify the probation officer within 72 hours of being arrested or questioned
by a law enforcement officer.

The defendant shali not own, possess, or have access to a firearm, ammunition, destructive
device, or dangerous weapon (i.e., anything that was designed, or was modified for, the specific
purpose of causing bodily injury or death to another person such as nunchakus or tasers),

‘Fhe defendant shall not act or make any agreement with a law enforcement agency to act as a
confidential informant without first getting the permission of the Court.

If the probation officer determines that the defendant poses a risk to another person (including
an organization), the probation officer may require the defendant to notify the person about the
risk, The probation officer may contact the person and make such notifications or confirm that
the defendant has notified the person about the risk.

‘The defendant shall refrain from excessive use of alcohol and shall not unlawfully purchase,
possess, use, distribute or administer any narcotic or controlled substance or any psychoactive
substances (including, but not limited to, synthetic marijuana, bath salts) that impair a person’s
physical or mental functioning, whether or not intended for human consumption, or any
paraphernalia related to such substances, except as duly prescribed by a licensed medical
practitioner,

The defendant shall participate in a program of testing for substance abuse if directed to do so
by the probation officer. The defendant shall refrain from obstructing or attempting to obstruct
or tamper, in any fashion, with the efficiency and accuracy of the testing, If warranted, the
defendant shall participate in a substance abuse treatment program and follow the mules and
regulations of that proprani. The probation officer will supervise the defendant's participation
in the program (including, but not limited to, provider, Location, modality, duration, intensity)
(unless omitted by the Court).

The defendant shall not go to, or remain at any place where he/she knows controlled substances
are illegally sold, used, distributed, or administered without first obtaining the permission of
the probation officer.

The defendant shall submit his/her person, property, house, residence, vehicle, papers,
computers (as defined in 18 U.S.C. § 103G(e)(1)), or other electronic communications or data
storage devices or media, or office, to a search conducted by a United States Probation Officer
WEVNC (Rev, 5/2020) Agreed Order

and such other law enforcement personnel as the probation officer may deem advisable, without
a ‘warrant based upon reasonable suspicion and/or with the consent of the defendant, The
defendant shall warn any other occupants that such premises may be subject to searches
pursuant to this condition,

17. The defendant shall pay any financial obligation imposed by this judgment remaining unpaid
as of the commencement of the sentence of probation or the term of supervised release in
accordance with the schedule of payments of this judgment. The defendant shall notify the court
of any changes in economic circumstances that might affect the ability to pay this financial
obligation.

18. The defendant shall provide access to any financial information as requested by the probation
officer and shall authorize the release of any financial information. The probation office may
share financial information with the U.S. Attorney’s Office.

19, The defendant shalt not seck any extension of credit (including, but not limited to, credit card
account, bank Ioan, personal loan) unless authonzed to do so in advance by the probation
officer,

20, The defendant shall support all dependents including any dependent child, or any person the
defendant has been court ordered to support.

21. The defendant shall participate in transitional support services (including cognitive behavioral
freatment programs) and follow the rules and regulations of such program, The probation officer
will supervise the defendant's participation in the program (including, but not limited to,
provider, location, modality, duration, intensity), Such programs may include group sessions
led by a counselor or participation in a program administered by the probation officer.

22. The defendant shall follow the instructions of the probation officer related to the conditions of
supervision,

tt is further ORDERED that any restitution order, fine, and special assessment imposed in
the original Judgment ia a Criminal Case are hereby reimiposed and are to be paid in full

immediately, or according to an installment payment plan designated by the U.8. Probation Office

and approved by the Court.
So ORDERED and ADJUDGED, this the 12m day of wy ot_NV ods 2

A
x OF
US. poeta?

 

 

 

 

Case 3:08-cr-00140-MOC Document 52 Filed 03/17/21 Page 6 of 7
WDANC (Rey, 5/2020) Agreed Order

APPROVED

Juan, Sun?

ason Mitchell Guest

Defendant
If | ex AA~ 7

Y We Assistant United States Attomey

Glynis Eaton Will Kozlowski
Supervisory U.S. Probation Officer Probation Officer

Case 3:08-cr-00140-MOC Document 52 Filed 03/17/21 Page 7 of 7
